United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.Z., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Rutherford, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-320
Issued: August 24, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 13, 2008 appellant filed a timely appeal from an August 27, 2008 merit
decision of the Office of Workers’ Compensation Programs denying his claim. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a traumatic injury on June 25, 2008.
FACTUAL HISTORY
On July 8, 2008 appellant, then a 55-year-old city letter carrier, filed a traumatic injury
claim alleging that he sustained an injury on June 25, 2008 from the heat of the day which
caused him to become lightheaded. He was taken to a local hospital. Appellant returned to fulltime work on July 12, 2008. In letters dated July 14 and 16, 2008, the employing establishment
controverted the claim.
Evidence submitted with the claim includes a June 28, 2008 note from a person with an
illegible signature on a prescription pad from Hackensack University Medical Center. It advised

that appellant was released for bed rest until July 14, 2008 and that he could resume work on
July 15, 2008. The note offered no firm medical diagnosis.
In a letter dated July 23, 2008, the Office advised appellant of the deficiencies in his
claim. It requested that he provide additional factual and medical evidence, including a medical
report from a treating physician containing a reasoned explanation as to how the specific work
factors identified by appellant contributed to his claimed injury.
In a July 10, 2008 note, Dr. Farouk Al-Salihi indicated that on June 28, 2008 appellant
was suffering from severe tachycardia with dyspnea.1 He indicated that appellant was disabled
from June 28, 2008 and could return to work on July 14, 2008.
By decision dated August 27, 2008, the Office denied appellant’s claim, finding that there
was insufficient factual evidence to establish an employment incident on June 25, 2008 and the
medical evidence was insufficient to establish an injury in connection with the reported incident.2
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.4
The Office’s regulations define a traumatic injury as a condition of the body caused by a
specific event or incident, or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain, which is identifiable as to
time and place of occurrence and member or function of the body affected.5 To determine
whether a federal employee has sustained a traumatic injury in the performance of duty, it must
first be determined whether a fact of injury has been established. The employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place and in the manner alleged. An employee has the burden of establishing the
occurrence of an injury at the time, place and in the manner alleged, by the preponderance of the
1

The physician’s credentials are not of record.

2

Following the Office’s August 27, 2008 decision, appellant requested reconsideration and submitted additional
evidence. However, he appealed to the Board before the Office rendered a decision on reconsideration. Appellant
also submitted additional new evidence on appeal. As the Office did not consider this evidence in reaching a final
decision, the Board may not consider such evidence in reaching its decision. 20 C.F.R. § 501.2(c).
3

5 U.S.C. §§ 8101-8193.

4

Jussara L. Arcanjo, 55 ECAB 281, 283 (2004).

5

20 C.F.R. § 10.5(ee).

2

reliable, probative and substantial evidence. An injury does not have to be confirmed by
eyewitnesses in order to establish the fact that the employee sustained an injury in the
performance of duty, but the employee’s statements must be consistent with the surrounding
facts and circumstances and his subsequent course of action. An employee has not met his
burden of proof where there are such inconsistencies in the evidence as to cast serious doubt
upon the validity of the claim.6
An employee must also submit sufficient medical evidence to establish that the
employment incident caused a personal injury. The medical evidence required to establish
causal relationship is usually rationalized medical evidence. Rationalized medical opinion
evidence is medical evidence which includes a physician’s rationalized opinion on the issue of
whether there is a causal relationship between the claimant’s diagnosed condition and the
implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.7
ANALYSIS
Appellant alleged that he sustained a traumatic injury on June 25, 2008 when he became
lightheaded and was admitted to the hospital. He attributed the cause of his lightheadedness to
the heat of the day. However, appellant did not provide a statement describing the nature or
extent of his exposure to heat while on his postal route. The employing establishment did not
verify appellant’s alleged exposure. Rather, it controverted his claim. Furthermore, there is no
evidence that appellant sustained an injury in connection with the June 25, 2008 incident.
Dr. Farouk AL-Salihi reported appellant suffered from severe tachycardia with dyspnea on
June 28, 2008, three days after the alleged incident. He did not address whether the factors of
appellant’s employment on June 25, 2008 caused or aggravated the diagnosed medical condition.
The Office informed appellant that the factual and medical evidence was insufficient to
establish that he sustained an injury in the performance of duty and asked him to respond to
specific questions regarding the incident on June 25, 2008. However, he failed to clarify how the
alleged injury occurred.
The Board finds that appellant has not established that an injury occurred on June 25,
2008 as alleged. He did not establish his exposure to heat on June 25, 2008 as alleged. It is
unnecessary to address the medical evidence in this case.8

6

See Gary J. Watling, 52 ECAB 278 (2001).

7

See Allen C. Hundley, 53 ECAB 551 (2002).

8

See S.P., 59 ECAB ___ (Docket No. 07-1584, issued November 15, 2007) (where a claimant did not establish
an employment incident alleged to have caused his or her injury, it was not necessary to consider the medical
evidence).

3

CONCLUSION
The Board finds that appellant has not submitted sufficient factual evidence to establish
his traumatic injury claim.
ORDER
IT IS HEREBY ORDERED THAT the August 27, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 24, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

